          Case 1:20-cv-05264-ALC Document 36 Filed 08/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 I.C., ET AL.,
                                                                             8/31/2020
                                  Plaintiffs,

                      -against-                               1:20-CV-05264-ALC

 NEW YORK CITY DEPARTMENT OF                                  ORDER
 EDUCATION, ET AL.,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of Plaintiffs’ response to its Order to Show Cause. ECF No. 35.

Therein, Plaintiffs indicate they are “withdrawing their claims, other than the claim for attorneys’

fees, in specific reliance upon DOE’s representations” that it will pay S.G.’s 2020-2021 tuition at

Fusion Academy. ECF No. 35 at 4. The Court therefore respectfully directs the Clerk of Court to

close the above-captioned case. The Court will consider any petition for attorneys’ fees on the

previously ordered schedule.

SO ORDERED.
       New York, New York
Dated: August 31, 2020
                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
